Filed 5/13/15 Scoppwer v. Wood CA3
                                           NOT TO BE PUBLISHED
                                                     COPY
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Plumas)
                                                            ----

SUSANNE REA SCOPPWER,

                   Respondent,                                                               C073453

         v.                                                                     (Super. Ct. No. FL0324282)

JASON WOOD,

                   Appellant.



         Jason Wood and Susanne Rea Scoppwer were involved in family court
proceedings regarding their son. In September 2012, the trial court ordered Wood to pay
Scoppwer attorney’s fees. Wood moved for reconsideration and for modification of the
attorney fee order. The trial court denied the motion.
         Wood’s appeal is limited to the denial of his motion for modification, which he
brought pursuant to Family Code section 7605, subdivision (d).1 As is relevant to the
limited issue on appeal, he contends the trial court abused its discretion in denying his
motion for modification. Finding no abuse of discretion, we will affirm the trial court’s
order denying Wood’s motion for modification.



1   Undesignated statutory references are to the Family Code.

                                                             1
                                     BACKGROUND
       We limit the background facts to those relevant to the contention on appeal.
At a hearing on August 13, 2012, the trial court verbally ordered Wood to pay Scoppwer
attorney’s fees of $2,200 in increments of $500 per month until paid. On September 6,
2012, Wood submitted an income and expense declaration to the court. On September 7,
Wood filed a motion for reconsideration pursuant to Code of Civil Procedure section
1008. He also moved for modification of the trial court’s attorney fee order pursuant to
section 7605, subdivision (d). On September 12, 2012, the trial court issued a written
order memorializing the attorney fee order it had issued at the August 13, 2012 hearing.
On September 24, 2012, the trial court denied Wood’s motion for reconsideration and
modification.
                                       DISCUSSION
       Wood contends the trial court failed to consider the merits of his request for
modification pursuant to section 7605 because it declined to accept the evidence of
income and expenses he tried to proffer. Wood also argues that modification was
necessary for the defense of the proceeding, and that the trial court did not consider the
parties’ needs or ability to pay. We conclude that all of Wood’s arguments lack merit.
To the extent the trial court’s order was based on section 7605, we review it for abuse of
discretion. (Kevin Q. v. Lauren W. (2011) 195 Cal. App. 4th 633, 642.)
       The record on appeal does not include a reporter’s transcript of the relevant
hearings, but it does include, among other things, a settled statement, various declarations
submitted by the parties and a mediator’s letter to the trial court. In support of his motion
to modify, Wood submitted a declaration stating that he did not bring his income and
expense declaration to court for the August 13 order to show cause hearing because
unspecified technical problems prevented him from printing copies. He said he was
prepared to verbally provide the information to the trial court, but he was “not afforded
an opportunity to do so.” Scoppwer’s declaration stated that Wood had purposely and

                                              2
repeatedly defied trial court orders to submit information required for a court-ordered
mediation. An August 21 mediator’s letter to the trial court stated that the trial court had
ordered the parties back to mediation on August 13 but Wood failed to appear at the
scheduled time. Wood had been given a mediation packet to fill out but after more than
two months he had failed to return it.
       Wood subsequently filed an income and expense declaration on September 6; the
next day he filed his motion for reconsideration and modification. Scoppwer pointed out
that Wood’s income declaration revealed an income about one-third higher than she had
estimated in her own income declaration.
       On this limited record, Wood has not established that the trial court abused its
discretion in denying his motion for modification. Wood claims the trial court declined
to accept his evidence, but the record shows Wood failed to present his evidence in a
timely manner. Wood also argues that modification was necessary for the defense of the
proceeding and that the trial court did not consider the parties’ needs or ability to pay, but
the record indicates otherwise. Wood has not met his burden on appeal.
                                         DISPOSITION
       The order denying the motion for modification is affirmed. Scoppwer shall
recover her costs on appeal.


                                                         MAURO                 , J.


We concur:


      BLEASE                 , Acting P. J.


      HULL                   , J.




                                              3